UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7831


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DRAKO O SULLIVAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:01-cr-00898-HMH-1; 6:13-cv-02656-HMH)


Submitted:   March 25, 2014                 Decided:   March 28, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Drako Olandis Sullivan, Appellant Pro Se. Andrew Burke Moorman,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Drako O. Sullivan seeks to appeal the district court’s

order    construing       his   self-styled         “Motion       to   Correct       Criminal

Judgment” as an unauthorized, successive 28 U.S.C. § 2255 (2012)

motion, and dismissing it for lack of jurisdiction.                                The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A    certificate      of      appealability         will     not       issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief   on    the    merits,      a   prisoner         satisfies      this    standard      by

demonstrating        that     reasonable          jurists    would       find       that     the

district      court’s      assessment      of      the    constitutional           claims    is

debatable     or     wrong.        Slack   v.      McDaniel,       529 U.S. 473,    484

(2000); see Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and    that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484–85.

              We have independently reviewed the record and conclude

that Sullivan has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense      with     oral   argument        because    the      facts       and     legal

                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3